--------------------------------------------------------------------------------

Exhibit 10.134


RESTRICTED STOCK UNIT AWARD AGREEMENT


TO:
Joseph R. Angileri



THIS AGREEMENT (the “Agreement”) is made effective as of June 20, 2011 (the
“Grant Date”), between Compuware Corporation, a Michigan corporation (the
“Corporation”), and the individual whose name is set forth above, who is an
employee of the Corporation (the “Recipient”). Capitalized terms not otherwise
defined herein shall have the same meanings as in the 2007 Long Term Incentive
Plan (the “Plan”), and the terms of the Plan are hereby incorporated by
reference and made a part of this Agreement.


In consideration of the mutual covenants set forth in this Agreement and other
good and valuable consideration, receipt of which is acknowledged, the parties
agree as follows:


Grant of the Restricted Stock Units. Subject to the terms and conditions of the
Plan and this Agreement, the Corporation grants to the Recipient 265,111
Restricted Stock Units (hereinafter called the “Units”). The Units shall vest
and become non-forfeitable in accordance with Section 2 below. In the event of
any conflict between the Plan and this Agreement, the terms of the Plan shall
control, it being understood that variations in this Agreement from terms set
forth in the Plan shall not be considered to be in conflict if the Plan permits
such variations. The grant of Units made under this Agreement is referred to as
the “Units Award”.


Vesting and Forfeiture.


As long as the Recipient continues to be employed by the Corporation, the Units
shall become vested and non-forfeitable as follows (each a “Vesting Date and,
together, the “Vesting Dates”):


 
i)
40% of the Units Award on June 20, 2012, the first anniversary of the Grant
Date;



 
ii)
30% of the Units Award on June 20, 2013, the second anniversary of the Grant
Date; and



 
iii)
30% of the Units Award on June 20, 2014, the third anniversary of the Grant
Date.



Notwithstanding the foregoing, the entire Units Award shall become immediately
vested and non-forfeitable (a) in the event that the Recipient ceases to be
employed due to Recipient’s death, Disability or termination by the Corporation
without “Cause” or (b) upon the occurrence of a Change in Control.


Termination for “Cause” means termination for (1) continued failure to make a
good faith effort to perform your duties, (2) any willful act or omission that
you knew or should have known would injure the Corporation or any of its
Subsidiaries, (3) fraud, (4) dishonesty, (5) commission of a felony, or
violation of any law relating to your employment, (6) failure to devote
substantially full time to your employment duties (except because of illness or
Disability), (7) insubordination, (8) an act or omission that is contrary to the
direction of your supervisor, if such direction relates to your duties to the
Corporation that are reasonably performable, or (9) violation of the Code of
Conduct.

 
 

--------------------------------------------------------------------------------

 

If Recipient’s employment terminates for any reason other than Recipient’s
death, Disability or by the Corporation without Cause, Recipient’s right to
shares of Common Stock subject to Units that are not yet vested automatically
shall terminate and be forfeited by Recipient unless the Committee, in the
exercise of its authority under the Plan, modifies this Section 2 in connection
with such termination to provide otherwise.


Settlement. No shares of Common Stock will be issued before the Units vest in
accordance with Section 2 above. As soon as practicable, but no later than
thirty (30) days, after the date on which the Units vest, the Corporation will
issue to Recipient or Recipient’s legal guardian or representative (if
applicable) one share of Common Stock for each vested Unit. The issuance of
shares of Common Stock may be in certificated form or in book entry form, in the
Corporation’s sole discretion, in either case without restrictive legend or
notation (except to the extent necessary or appropriate under applicable
securities laws). The Units shall not be settled in cash.


Dividend Equivalents; Rights as a Shareholder.


Each Unit awarded under this Agreement shall have a Dividend Equivalent (in
accordance with Section 4.6 of the Plan) associated with it with respect to cash
dividends on Common Stock that have a record date after the Grant Date and prior
to the date on which the Units are settled for shares of Common Stock. Such
Dividend Equivalents, if any, shall be paid by crediting the Recipient with
additional whole Units as of the date of payment of such cash dividends on
Common Stock. The number of additional Units (rounded down to the nearest whole
number) to be so credited shall be determined by dividing (i) the amount of cash
dividends that would have been paid on the dividend payment date with respect to
the number of shares of Common Stock underlying the unsettled Units previously
credited to the Recipient as of the dividend record date (including those Units
received as part of the Units Award and as a result of prior cash dividends) if
such shares had been outstanding on the dividend record date, by (ii) the Fair
Market Value per share of Common Stock on the dividend payment date. Such Units
shall be subject to the same terms and conditions and shall be settled in the
same manner and at the same time as provided in Section 3 of this Agreement.


Except as set forth in Section 4(a) above, Recipient shall have no voting or
other rights as a shareholder of the Corporation until certificates are issued
or a book entry representing such shares has been made and such shares have been
deposited with the appropriate registered book entry custodian.


Employee’s Employment by the Company. Nothing contained in this Agreement or the
Plan (i) obligates the Corporation to employ Recipient in any capacity
whatsoever or (ii) prohibits or restricts the Corporation from terminating the
employment, if any, of Recipient at any time or for any reason whatsoever, with
or without Cause, and Recipient hereby acknowledges and agrees that neither the
Corporation nor any other person or entity has made any representations or
promises whatsoever to Recipient concerning Recipient’s employment or continued
employment by the Corporation or any Subsidiary.


Change in Capitalization. In the event of a dividend or distribution paid in
shares of Common Stock or any other adjustment made upon a change in the capital
structure of the Corporation as described in Article IX of the Plan that occurs
prior to settlement, appropriate adjustment shall be made to the Units so that
they represent the right to receive upon settlement any and all new, substituted
or additional securities or other property (other than cash dividends) to which
Recipient would be entitled if Recipient had owned, at the time of such change
in capital structure, the shares of Common Stock issuable upon settlement of the
Units.

 
 

--------------------------------------------------------------------------------

 

Withholding. The Corporation shall have the right to withhold from Recipient’s
compensation or to require Recipient to remit sufficient funds to satisfy
applicable withholding for income and employment taxes upon the vesting of Units
pursuant to Section 2. Subject to limitations in the Plan, Recipient may, in
order to fulfill the withholding obligation, tender previously-acquired shares
of Common Stock having an aggregate Fair Market Value equal to the amount owed.
The Corporation shall be authorized to take such action as may be necessary, in
the opinion of the Corporation’s counsel (including, without limitation,
withholding Common Stock otherwise deliverable to Recipient and/or withholding
amounts from any compensation or other amount owing from the Corporation to
Recipient), to satisfy the obligations for payment of any such taxes. The
Recipient shall have full responsibility, and the Corporation shall have no
responsibility (except as may be imposed by applicable law), for satisfying any
liability for any federal, state or local income or other taxes required by law
to be paid with respect to such Units, including upon the receipt, vesting or
settlement of the Units. The Recipient should seek his or her own tax counsel
regarding the taxation of the Units.


Limitation on Obligations. Except as provided in Section 6 above, the
Corporation’s obligation with respect to the Units is limited solely to the
delivery to Recipient of shares of Common Stock upon settlement, and in no way
shall the Corporation become obligated to pay cash or other assets in respect of
such obligation. In addition, the Corporation shall not be liable to Recipient
for damages relating to any delay in issuing the shares or share certificates or
any loss of the certificates.


Transfer of Units Award. Neither this Units Award nor Recipient’s rights under
this Agreement are assignable or transferable except by will or the laws of
descent and distribution, or with the Committee’s consent in accordance with
Section 10.3 of the Plan.


Securities Laws. Upon the vesting or settlement of any Units, the Corporation
may require Recipient to make or enter into such written representations,
warranties and agreements as the Committee may reasonably request in order to
comply with applicable securities laws or with this Agreement. The granting of
the Units shall be subject to all applicable laws, rules and regulations and to
such approvals of any governmental agencies as may be required.


Notices. Any notice or election to be given to the Corporation shall be
addressed to the Corporation in care of its Secretary, and any notice to
Recipient shall be addressed to him or her at the address stated in the
Corporation’s records.

 
 

--------------------------------------------------------------------------------

 

Governing Law. The laws of the State of Michigan shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date.



 
RECIPIENT
             
/s/ Joseph R. Angileri
     
Joseph R. Angileri
           
COMPUWARE CORPORATION
           
By: /s/ Peter Karmanos, Jr.
   
             Peter Karmanos, Jr.
   
             Its: Executive Chairman
 

 
 

--------------------------------------------------------------------------------